DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1- 11, 14-17 and 21-25, in the reply filed on 12/21/2020 is acknowledged.

Reasons for Allowance
Claims 1- 11, 14-17 and 21-25 are allowed.
The prior art of record, either singly or in combination, does not discloses or suggests the combination of limitations recited in the base claims 1, 10, and 21.

Regarding claim 1, the closest prior art of record, US 20150102416 A1  a method, comprising: forming a dummy gate structure over a substrate fig. 3(b); forming a plurality of gate spacers respectively on opposite sidewalls of the dummy gate structure, the gate spacers having a first dielectric constant fig. 3(d); removing the dummy gate structure to form a gate trench between the gate spacers fig. 3(d); forming a dopant source layer to line the gate trench fig. 3(f); and forming a replacement gate stack in the gate trench fig. 3(h).
The following is an examiner’s statement of reasons for allowance: US 20150102416 A1 does not disclose annealing the dopant source layer to diffuse k-value reduction impurities from the dopant source layer into the gate spacers to lower the first dielectric constant of the gate spacers to a second dielectric constant.


The following is an examiner’s statement of reasons for allowance: US 20150102416 A1 does not disclose annealing the dopant source layer such that first k-value reduction impurities in the dopant source layer are diffused into the first gate dielectric layer.

Regarding claim 21, US 20150102416 A1  discloses a method, comprising: forming a first dummy gate electrode over an n-type field-effect transistor (NFET) region of a substrate, and a second dummy gate electrode over a p-type field-effect transistor (PFET) region of the substrate fig. 3(b); forming first gate spacers on either side of the first dummy gate electrode, and second gate spacers on either side of the second dummy gate electrode; etching the first and second dummy gate electrodes, resulting in a first gate trench between the first gate spacers and a second gate trench between the second gate spacers fig. 3(d); after etching the first and second dummy gate electrodes, depositing a dopant source layer spanning across both the NFET region and the PFET region fig. 3(f).
The following is an examiner’s statement of reasons for allowance: US 20150102416 A1 does not disclose performing an annealing process such that k-value reduction impurities in the dopant source layer are diffused into the first gate spacers and the second gate spacers; and after performing the annealing process, forming an NFET gate structure in the first gate trench and a PFET gate structure in the second gate trench.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached on Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.